Citation Nr: 0518869	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for renal calculi.

2.  Entitlement to service connection for a left thumb scar.

3.  Entitlement to a compensable evaluation for a left knee 
disability.

4.  Entitlement to a compensable evaluation for residuals of 
a skull fracture.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the first proximal phalanx.

6.  Entitlement to a compensable evaluation for facial scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1985 to December 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Detroit Regional Office (RO).  This 
case was previously before the Board in July 2003.

The issues of entitlement to compensable evaluations for the 
veteran's service-connected disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The medical evidence of record reflects that the veteran does 
not suffer from  current renal calculi or left thumb scar 
disability.


CONCLUSION OF LAW

A renal calculi disability and a left thumb scar disability 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides that VA will make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations and the reasons the claims were denied.  In 
addition, letters sent in March 2003 and April 2004 notified 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether the veteran or VA bore the burden of 
producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the complete VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim on appeal, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as well as a June 1999 VA examination that 
addressed the veteran's contentions concerning the renal 
calculi and left thumb scar disability claims.  The veteran 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service medical records indicate that the veteran sought 
treatment for kidney stones, the last episode occurring in 
July 1996.  The veteran's September 1998 service separation 
examination noted no current kidney related disability or 
left thumb scar disability.

In the present case, the medical records in the claims file 
fail to reflect a current diagnosis of the claimed 
disabilities.  When a claim is filed for entitlement to 
service connection, there must be an initial finding of a 
current chronic disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Although a claimant may testify as to 
symptoms he or she perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Despite the fact that the June 1999 VA examiner was examining 
the veteran to ascertain the nature of any of the claimed 
renal and left thumb scar disorders that might be present, 
the examiner was unable to find a basis for diagnosing any 
current renal calculi or left thumb scar disability.  The 
examiner noted only a history of renal stones, and noted that 
the veteran was asymptomatic.  Further, the examiner also 
stated that a left thumb scar was not discernable.

As the preponderance of the evidence is against the veteran's 
service connection claims, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and the service 
connection claims are denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for renal calculi and a left thumb scar is 
denied.


REMAND

A review of the claims file reveals that the veteran has not 
undergone a VA rating examination for the service-connected 
disabilities on appeal since June 1999.  In view of the need 
to have current findings to adequately rate the disabilities 
on appeal, the Board finds that the veteran should be 
afforded the appropriate VA examinations.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded the 
appropriate VA examinations to identify 
the nature and severity of his 
service-connected left knee, skull 
fracture, fracture of the first proximal 
phalanx, and facial scars disabilities.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

2.  Following the aforementioned 
development, the issues of entitlement to 
a compensable evaluation for a left knee 
disability, residuals of a skull 
fracture, residuals of a fracture of the 
first proximal phalanx, and facial scars 
should again be reviewed on the basis of 
all the evidence.  If the benefits sought 
are not granted in full, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


